OFFICE   OFIHE   A-~T~RNEY     GENERALOFTWAS



                                    .    ‘.

         Honor8ble Hoaer Garrlaon,
      .’ Department of’ Publio Safety
         08mp EfabrY
         Ayein, TexaS


                                                                is Stat6 vho
                                                                ail dealer. of




                      We have rem                    r of recent date uher6I.n
s          you request the                           tment ppo~ the above otat-
           ed qyestion.
                                                     of the Penal code reads:
                                                     ny person to man-
                                                     s control, aella
.:.                                           spense, or coqpo~   any

                                        id Artlole    725b providest          .
                             llnot  be w~l.avPul to mmkaoture,
                             e, oontrol, sell; prescribe,  adniaio:               ..
                             0, or coqouud any narcotio drug
                             s a~thorizod’under  the terns of’ this
                                                                    .           .
                     Seotion 6(l.)of Article      ‘725b provides,       in parts

                       “An apothecary, In good faith, my sell and
      ..        d&manse nm.Qotic drugs to any person upRn a
                vritten prescription   of a phyxLoian,....
                                                           2
                          ..
     .          -



           C’       -
                          .*
                                                                                                                 880’

                                                            .

                                                                              :       r
         tlonorable Homer Qsrrisoq,                  Jr. i Page 2       I’


                               Se&Son 7(l) of said Article              725b provides8
                            - “A physician or 8 dentist, ln good faith.\                       -
                                                                                              22
                        'andin the course of his professional  practice                       .-c
                        only, may presorlbe, administer, and dispense
                        narcotlo drugs, or he my cause the aem to be
                        admlnistered bg a nurse or interno under his
                        direction end a?pervlsion.”

                               Section       1 of Artiole       725b reads in part as follows:
                             %.ection ‘1, The follovlng words and phrases,                          :        .
                        as used In thin Act, shall have the following
                        meanings, unless the context othemiae,reqtires:
                               n . .’
                                   ..t.
                              ‘(2) IPhyslcia;l( m!%msa person authorized
                        by law to practice z?edidLne in this State and
                        any other perso;l authorized by lav to treat
                        810% and Injured humanbeings ‘in this State and
                        to use narcotic drug5 in conneotion with suoh
                        treatment.
                               (I. . . . .

                               '(7) tApo&eoaryt means a lloensedpharmclst
                     as defined py the laws of t&s     State and, irhore
                      the context so requires, the omer of a store or
                      other placie of business where narcotic drugs am-                                 .
                      cqqopdsd    or dispensed by a licensed pharmsclst~
                    _ .. ...
                                                                                            -
                               irtlale       4498a,Vernonta Civil         Statutesj’ provides           Zn
          part:

                              “Sea. 1. It shall be the duty of all persons
                        nov lawfully qualified tmd engaged in the practice
                        of ntodicine in this State as dsfined In kntlcle
..                      4510, Mvised Statutes of 1925, or uho shall here-
                        after be licensed for s_uchpractice by the !Texas
                        State Board of Medical Ersmincrs, to be reglstered~
                                 .

                                                                                  .       .
_        t.




                                     ..

    Honorable Homer Garrison,     Jr;,    Paga 3     .,
.

         as such practltlonars  vith the Texas State Board
         of Medical Examiners, on or bafora the 1st day of
         January A. D. 1932, and thereafter to registefc.in
         like manner annually, on or beWe the 1st &v:$f_
         January, of each suoceeding year. ; . .”
              Article 4504, Vernonfs Civil Statutes, exempts from
    lliansa end registration  certain physicians, specifically
    enumerated. . Artiole 4504 reads, in part:
               n
                . . ..The provlsions of this Chapter do not
         apply.to,.;.;      nor to OoIllnission5d  or contraot
         surgeons of the United States Army, Bavy; or
         Public Health and Marine Hospital Service, in
         the performance of their duties, andnot engaged
         in private practice1 nor to legally qualified
         physicians of other statas~celled         in consultation,
         but who have no office inTaxes,          and eppoint no
         place in this State for saaing, exa&ning, or
         treat-       paticnts~. , . .”
               In the absence 0) speoial legislative    authority,
    Texas does not recognize the licensing and registering      of
    physioians under the laus of another State.      The only physl-
    oians vho are petitted    to praatioe medioira inthis    State
    vithout first obtaining a license and registering     under the
    laws of this State era those physicians speolfically     exempt
    from such registration,  as provided by Article 4504, supra.
    Therefore, the physician referred to in Section 6(l) of Artl-
    cla 725b, supra, could only mean a phyuiclen vho IS licensed
    in and who praoticeo madioine in the St8te of Taxas, or one
    uho is specifically   exempt from such lioonse and registration
    under Artiole 4504, supra.                                .

                 Underthe foregoing authorities8  therefore, you are
    respectfully    advised that It is the opinion of this department
    that your quostion should be answered in the nagative,~ unlees




                                                                       I
- .
          .

          ,
                                                                 .




                                          .

          Honorake Homer Garrison,     Jr